Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US PGPUB 2018/0240377 hereinafter referenced as Xu in view of Evans et al., US PGPUB 2017/0123452 hereinafter referenced as Evans.


As to claim 1, Xu discloses a display apparatus comprising: a first substrate having a display region (e.g. displaying region 11, fig. 4A);
(e.g. hallow portion 03);
a frame region between the display region and the transparent region in a plan view (e.g. the surrounding region of the hallow portion 03, fig. 4a);
a plurality of scan signal lines formed in a first conductive layer on the first substrate in the display region and extending in a first direction (e.g. gate lines Q1 and Q2, fig. 4b); and
a plurality of image signal lines formed in a second conductive layer on the first substrate in the display region and extending in a second direction intersecting with the first direction (e.g. data lead wires M1 and N1, fig. 4a),
wherein the plurality of image signal lines include: a first image signal line having a first bypass wiring arranged in the frame region and two first extension wirings connected to both ends of the first bypass wiring and extending in the second direction (e.g. data lead wires m1, fig. 4a); and
a second image signal line having a second bypass wiring arranged in the frame region and two second extension wirings connected to both ends of the second bypass wiring and extending in the second direction (e.g. data lead wires m2, fig. 4a), and
in a plan view, the first image signal line and the second image signal line intersect with each other at the frame region (wherein data lead wires m1 and m2 in fig. 4a are intersect with each other).
Xu discloses a hollow portion of the display but does not explicitly disclose a transparent region inside the display region in a plan view.
(e.g. transparent regions 216, 225 and 235, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Xu to further include a transparent region in the place of hollow region in order to increase the functionality of the device.

As to claim 2, the combination of Xu and Evans discloses the display apparatus according to claim 1. The combination further discloses some of the plurality of image signal lines including the first and second image signal lines include a plurality of bypass wirings arranged in the frame region and a plurality of extension wirings connected to both ends of the plurality of bypass wirings and extending in the second direction, and a center-to-center distance between the plurality of bypass wirings that are adjacent to each other in the frame region is smaller than a center-to-center distance between the plurality of extension wirings that are adjacent to each other in the display region (Xu, see the configuration of data lines, fig. 4a).

As to claim 3, the combination of Xu and Evans discloses the display apparatus according to claim 2. The combination further discloses the first image signal line and the second image signal line intersect with each other at each of a first intersection and a second intersection formed in the frame region (Xu, e.g. see data lines C1, M1, C2…, fig. 4a).

As to claim 4, the combination of Xu and Evans discloses the display apparatus according to claim 1. The combination further discloses a part of the second bypass wiring of the second image signal line is formed in a third conductive layer that is different from the first conductive layer and the second conductive layer, and the part of the second bypass wiring formed in the third conductive layer includes a first intersection at which the first image signal line and the second image signal line intersect with each other (Xu, [0019] In a possible implementation, in the above-mentioned special-shaped display screen provided by the embodiments of the present disclosure, the vertical data lead wires are arranged in a same layer as the data lines, or the vertical data lead wires are arranged in different layers from the data lines and in such a way that their orthogonal projections on a substrate overlap at least partially orthogonal projections of the data lines on the substrate).

As to claim 5, the combination of Xu and Evans discloses the display apparatus according to claim 1. The combination further discloses in a plan view, a first scan signal line included as one of the plurality of scan signal lines is arranged between the first bypass wiring and the second bypass wiring, and the first scan signal line extends between the first bypass wiring and the second bypass wiring in extending directions of the first and second bypass wirings (Xu, [0076] in the active displaying area of the sixth region D6, the gate lines Q1 and Q2 are arranged as horizontal straight lines in the row gaps between sub-pixels; the gate lines Q1 and Q2 in the sixth region D6 are connected to the display driving circuit 02 by gate lead wires).

As to claim 6, the combination of Xu and Evans discloses the display apparatus according to claim 5. The combination further discloses the plurality of image signal lines further include: a third image signal line having a third bypass wiring arranged in the frame region and two third extension wirings connected to both ends of the third bypass wiring and extending in the second direction, and, in a plan view, the third bypass wiring and the first bypass wiring are adjacent to each other, and the plurality of scan signal lines extending in extending directions of the first and third bypass wirings are not arranged between the third bypass wiring and the first bypass wiring (Xu, [0065] In a specific embodiment, in order not to interfere with the normal display of each sub-pixel in the special-shaped display panel, the vertical data lead wires M1 and M2 may be in particular arranged in the column gaps between sub-pixels in the active displaying area, as shown by the data line in left side of the third region D3 in FIG. 4a).

As to claim 9, the combination of Xu and Evans discloses the display apparatus according to claim 6. The combination further discloses the third bypass wiring of the third image signal line is formed in a third conductive layer that is different from the first conductive layer and the second conductive layer, and the third bypass wiring extends along the second bypass wiring of the second image signal line formed in the second conductive layer (Xu, e.g. see data lines C1, M1, C2…, fig. 4a).

As to claim 10, the combination of Xu and Evans discloses the display apparatus according to claim 9. The combination further discloses a writing signal is transmitted to the first image signal line and the third image signal line at the same timing as each other, and a writing signal is transmitted to the second image signal line at a timing that is different from the timing at which the writing signal is transmitted to the first image signal line and the third image signal line (Xu, [0046] In the special-shaped display screen provided by the above-mentioned embodiment of the present disclosure, an IC chip which can supply signals to both the gate lines and the data lines is bonded at an edge of the special-shaped display panel, and by this way the other frames of the special-shaped display screen on which no IC chip is bonded can be designed to be narrow frames).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Evans as applied to claim 6 above, and further in view of Fukushima et al., US PGPUB 2017/0278472 hereinafter referenced as Fukushima.

As to claim 7, the combination of Xu and Evans does not specifically disclose the display apparatus according to claim 6, wherein a writing signal is transmitted to the first image signal line and the third image signal line at the same timing as each other, and a writing signal is transmitted to the second image signal line at a timing that is different from the timing at which the writing signal is transmitted to the first image signal line and the third image signal line.
 (see pixel configuration of fig. 8 and fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Xu and Evans to further include Fukushima’s pixel driving method in order to display desired character in desired manner.

As to claim 8, the combination of Xu and Evans discloses the display apparatus according to claim 7. The combination further discloses potentials having opposite polarities to each other are supplied to the first image signal line and the third image signal line (at shown in pixel configuration of fig. 8, the polarity of first and third pixels R and B are different than the polarity of G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


2/12/2021